Citation Nr: 0201281	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  95-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from January 1946 to March 
1947, and from December 1950 to May 1973; he died in March 
1994.  The appellant is his surviving spouse.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) July 1994 decision which denied service connection for 
the cause of the veteran's death.  


FINDINGS OF FACT  

1.  The veteran died in March 1994 due to cholangiocarcinoma; 
he was exposed to Agent Orange during his service in Vietnam 
from 1962 to 1963.  

2.  Medical evidence of record shows that his fatal 
cholangiocarcinoma developed as a result of exposure to Agent 
Orange.  


CONCLUSION OF LAW

The veteran's Agent Orange exposure in Vietnam contributed 
substantially and materially to cause his death.  38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to claimants and their representatives and specified duties 
to assist in the development of a claim.  Recently, 
regulations implementing VCAA were published as a final rule.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the appellant as plausibly relevant to her pending claim have 
been collected for review.  The Board is satisfied that the 
appellant has been adequately assisted in the development of 
her claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is needed to comply with the 
requirements of the new law regarding development of the 
appellant's claim.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Prior to December 27, 2001, 
38 U.S.C.A. § 1116 provided that a veteran who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed in 38 U.S.C.A. § 1116(a)(2) (chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma), shall be 
presumed to have been exposed during such service to an 
herbicide agent absent affirmative evidence to establish that 
he was not exposed to such agent during service.  

Effective December 27, 2001, the law was amended by adding 
diabetes mellitus type 2 to the list of chronic diseases 
presumed to be associated with Agent Orange exposure, and by 
conceding exposure to herbicides (including Agent Orange) for 
all veterans who had requisite service in Vietnam during the 
Vietnam Era, regardless of whether they develop one or more 
of the presumptive diseases listed in 38 U.S.C.A. 
§ 1116(a)(2) (unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during service).  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C.A. § 1116).  This new standard is more 
favorable to the appellant; thus, it will address the issue 
on appeal on this basis.  Karnas, supra.        

The evidence shows that the veteran died on March [redacted], 1994 at 
age 66.  The death certificate lists the immediate cause of 
his death as cholangiocarcinoma due to exposure to Agent 
Orange; a coroner's report indicates that the veteran's death 
occurred as a result of accidental injury during service in 
Southeast Asia in the 1960s, specifically consisting of 
exposure to Agent Orange during the Vietnam war.

During the veteran's lifetime, service connection was in 
effect for total knee replacement of both knees, each rated 
60 percent since October 1990, hemorrhoids, and post excision 
scar of the mid-back, each rated zero percent since October 
1986; the combined rating of the service-connected 
disabilities was 90 percent since October 1990 (service 
connection for each of the above disabilities was granted by 
RO decision in April 1987; each knee disability was assigned 
a 30 percent rating, and hemorrhoids and post excision scar 
were each assigned a zero percent rating; the rating of the 
service-connected disabilities was periodically adjusted to 
reflect the severity of impairment resulting therefrom).

The veteran's service medical records reveal no report or 
clinical finding of an early manifestation of 
cholangiocarcinoma.  His service records show that he served 
in an isolated location in Vietnam from June 1962 to May 
1963, having been stationed previously at Tan Son Nhut; his 
military specialty was air freight specialist.  

Post service medical records from August 1975 to February 
1991 (including periodic VA compensation and pension 
examinations) document intermittent treatment for the 
veteran's service-connected knee disabilities, as well as for 
numerous other nonservice-connected symptoms and impairment 
(including gastrointestinal impairment).  On social survey in 
May 1989, he indicated that he was involved in handling and 
transporting Agent Orange in Vietnam, noting that he often 
came in direct contact with the substance when it spilled 
from its containers; he was not aware of any adverse health 
effect he may have had from such Orange exposure (and he had 
not participated in the VA Agent Orange screening program), 
but he reported recurrent symptoms including "severely upset 
stomach" since service.  A June 1989 gallbladder ultrasound 
study was normal.  

Private medical records and records from a U.S. Air Force 
medical facility, from February 1991 to March 1994, document 
treatment for various symptoms and illness, including 
gastrointestinal impairment and abdominal pain, discomfort, 
nausea, and vomiting; during treatment in February 1994, it 
was suspected that the veteran had liver dysfunction with 
jaundice.  Extensive clinical studies produced a diagnosis of 
cholangiocarcinoma; on February 18, 1994, exploratory 
laparoscopy with abdominal lavage was performed; he died on 
March [redacted], 1994.  

On March 30, 1994, a private physician who treated the 
veteran during his terminal illness (who also signed the 
death certificate) indicated that the veteran died of 
cholangiocarcinoma, that he was exposed to Agent Orange in 
Vietnam, and that Agent Orange was known to cause tumors at 
various sites of human body.  She opined that the veteran's 
cholangiocarcinoma probably developed as a result of Agent 
Orange exposure.  

An April 1994 coroner's report, prepared based on information 
received from the veteran's treating physician, his spouse, 
and review of his medical records (including during terminal 
hospitalization), indicates that the veteran was exposed to 
Agent Orange during active service in Vietnam in the early 
1960s, and that his fatal cholangiocarcinoma developed as a 
result of Agent Orange exposure.  

At an RO hearing in October 1995, the appellant testified 
that the veteran exhibited various symptoms including 
recurrent jaundice, vomiting, bleeding, and gastrointestinal 
impairment after his return from service in Vietnam, 
requiring medical treatment over the years since his service 
separation.  She indicated that she was informed by a private 
physician and the coroner that his cancer was caused by his 
exposure to Agent Orange, but she also believed that the 
numerous medications which he took for his illnesses 
contributed to his death.  At that hearing, she submitted 
photocopies of various articles and printed information on 
the subject of cancer of the bile duct and the effects of 
various medication on the human body (relating to medication 
which the veteran took during his lifetime).  

In March 2001, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that 3 U.S. aircraft 
performed herbicide operations in Vietnam during 1962 and 
1963, flying various missions (including spraying Agent 
Orange) out of Tan Son Nhut.  The USASCRUR submitted extracts 
from a Scientific Advisory Group Working Paper, describing 
various missions and operations, as well as various VA 
material on the subject of Agent Orange.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for the cause of the veteran's 
death.  As indicated above, effective December 27, 2001, the 
law provides that all veterans who served in Vietnam during 
the Vietnam era are presumed to have been exposed to Agent 
Orange during such service (absent affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service, which is not the case here).  In this case, 
the evidence shows not only that the veteran served as an air 
freight specialist in an isolated location in Vietnam from 
June 1962 to May 1963 (and is thus presumed to have been 
exposed to Agent Orange), but it also shows that he was 
stationed at Tan Son Nhut, a location from which various 
Agent Orange-related missions and operations were performed 
while he was stationed there (such evidence lends credence to 
a conclusion that he was exposed to Agent Orange in Vietnam).  

The entirety of the evidence of record does not indicate that 
cholangiocarcinoma which caused the veteran's death in March 
1994 was evident in service or for many years thereafter; 
cholangiocarcinoma is also not on the list of diseases 
presumed to be associated with Agent Orange exposure (as 
listed in both the "old" and "new" 38 U.S.C.A. 
§ 1116(a)(2)).  Thus, the veteran's fatal cholangiocarcinoma 
may not be presumed to have developed as a result of Agent 
Orange exposure.  

However, a private physician who treated the veteran during 
his terminal illness from February to March 1994 (and who 
also signed his death certificate) opined that his 
cholangiocarcinoma developed as a result of Agent Orange 
exposure.  An April 1994 coroner's report, prepared following 
consultation with the treating physician and review of his 
medical record, also concluded that the fatal disease was a 
result of his exposure to Agent Orange.  The entirety of the 
evidence of record fails to contradict the aforementioned 
medical opinion, relating the veteran's cholangiocarcinoma to 
Agent Orange exposure.  Thus, resolving all reasonable doubt 
in the appellant's favor, the Board finds that the veteran's 
in-service exposure to Agent Orange contributed to the cause 
of his death.  Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


